WOODROUGH, Circuit Judge
(dissenting).
I am convinced that the German-born citizen whose appeal is now before us has been deprived of his citizenship, branded an enemy alien and condemned to internment for the sole and only reason that he dared, before Pearl Harbor, to exercise the freedom of speech guaranteed him by the first *36amendment to the Constitution of the United States. The agents of the government devised and prosecuted these proceedings against him solely because of the words, objectionable to administrative opinion, which he then spoke on matters of public interest, and the only testimony they ad-c.iced against him consisted of those words spoken or written in his private diary. He believed before Pearl Harbor, as he said, “that it was not good for this country to go to war,” and so believing, he spoke in support of that belief — as he had a constitutional right to do in.free America.
I believe that constitutional guarantee is not so frail a safeguard that it can be gotten around and destroyed by administrative ingenuity. Surely not by merely casting an attack in court against the man that exercises it in a particular form, or calling the proceedings “equitable”. The form of action resorted to in this case to destroy this appellant for speaking out his mind on public questions, and its sufficiency to that end, have been defended with subtle and. ingenious arguments, but I am satisfied they are fallacious. The gist, as I see it, is that in actions in this form the “allegiance” of the accused is an issue of fact, and that means, as I take it, the federal district judges have power to look into the utterances of foreign-born citizens arguing public questions to decide as “fact” whether they are true believers in Americanism or tainted with heresy in that field. That is to say, that the judges have the same inquisitorial power over the minds of foreign-born citizens in matters political that the Spanish Inquisition had over the human mind in religion. I deny it.
It matters not what foreign country may be interested in a public question being debated before our people. Our constitutional guarantee maintains inviolate the right of every man to have his say about the public question notwithstanding. That guarantee is the firm rock and foundation on which liberty and freedom in this country are anchored, and it is the duty of every agency of government to defend it. Most of all the judiciary. I like the words in which this appellant exercised his right to speak on the supreme question before the country prior to Pearl Harbor no better than my fellow judges in this case have liked them. I am opposed to, and find it hard to restrain my words against the use that has been made of his spoken words to destroy him.
I think the inquisition which the trial court made into the words spoken by this appellant on the public issue invaded the man’s constitutional immunity. The provision reads: “Congress shall make no law * * * abridging the freedom of speech,” and congress has never attempted to abridge the freedom of speech of naturalized citizens. The courts are equally bound. They exercise their powers through lawful forms of procedure sanctioned by them. If they sanction a procedure to punish a man for speaking his mind on public questions, they unlawfully abridge his freedom of speech. The lawful powers they have in denatural-ization proceedings need not be detailed. Such powers can not lawfully be stretched against the Constitution to abridge freedom of speech. In my judgment that is precisely and exactly what has erroneously been done in this case.
The grimness of war hardens us all and we lean to harshness. Maybe normally the fact that this foreign-born appellant took to observing public men and affairs and to thinking about them, and dared to speak out what he thought, shows Americanization at work in him. He probably wasn’t raised that way. Maybe he used to step from the sidewalk and take off his hat to officials. Most likely something changed him before he got to talking that way about the President and how rotten the country’s run, and about perfections over there. Of course he had no skill at it. His line of talk was weak. It didn’t endanger the country. The zeal to destroy him on account of his speaking was excessive and the record of the trial smacks of hysteria. The trial judge’s opinion might even be taken to imply that be believed the appellant to have been generally in favor of putting torches to cathedrals, synagogues, churches, libraries and books; and torture, robbery and murder in cold blood. Not apparently of practicing witchcraft.
After Pearl Harbor appellant was all for our successful conduct of the war and he swears that he is ready and willing to bear arms for this country against Germany or any other enemy. There’s no question of his honesty. What I believe to have been mistaken busyness of so many of us noncombatants about mere words spoken in this country of free speech has cost us a soldier, besides breaching the good faith of our country pledged in its grant of citizenship, with all the rights and immunities thereof, to this appellant.